PER CURIAM.
The plaintiff did not establish the lack of a genuine issue concerning the carrier’s arson and misrepresentation defenses to this action on an insurance policy for the fire-caused destruction of its premises. See Lancione v. California Union Ins. Co., 382 So.2d 821 (Fla. 3d DCA 1980). We therefore reverse the summary judgment on liability in the insured’s favor and remand for trial by jury. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Moseley v. Turrell, 354 So.2d 121 (Fla. 3d DCA 1978).